Citation Nr: 0901608	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cranial nerve paralysis (claimed as throat injury), status 
post cervical spine surgery, performed on May 15, 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from October 1962 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The Board remanded the claim in August 2006 and December 2007 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's December 2007 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for cranial nerve paralysis, claimed to have 
resulted from treatment at a VAMC in May 2000 when he 
underwent cervical spine surgery.  He contends that he was 
not properly advised of the risks associated with the 
surgical spine surgery.  Specifically, he asserts that he was 
told to expect some hoarseness that could be temporary after 
the surgery but that neither the surgeon nor the 
anesthesiologist discussed any possible permanent 
complications such as risks regarding intubation or 
swallowing difficulties.

As noted above, in August 2006 and in December 2007, the 
Board remanded the veteran's claim primarily for the purpose 
of securing any previously unobtained VA medical records 
regarding his cervical spine surgery, to include a copy of 
the consent form signed by the veteran for the May 2000 
surgery.  Following the August 2006 remand, the AMC did 
obtain additional VA medical records, to include the May 2000 
VA operative report and a signed consent form pertaining to 
blood transfusions prior to the May 2000 surgery in question.  
However, the actual consent form regarding any risks 
pertaining to the administration of anesthesia/intubation 
during service was not associated with claims file.  

In the December 2007 remand directive, the Board noted that a 
consent form pertaining to blood transfusions prior to the 
May 2000 cervical spine surgery was of record, but emphasized 
that the consent form explaining any risks of the actual 
surgery was not associated with the claims file.  The AMC was 
requested once again to try to obtain any consent forms 
explaining any risks associated with the May 2000 cervical 
spine surgery.   

The action requested by the Board in December 2007 has yet to 
be completed as there is no indication that the AMC made any 
further attempts try to obtain the requested consent form(s).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should locate and place in the 
claims folder copies of all informed 
consent records associated with the May 
2000 cervical spine surgery.  In the event 
no such consent forms can be located, the 
RO should indicate that fact in the 
record. 

2.  If any additional relevant consent 
forms are obtained, the material should be 
forwarded to a VA examiner to address the 
question as to whether the veteran was 
adequately informed of the foreseeable 
risks of surgery and whether any of the 
information contained in the additional 
records alters a previous VA examiner's 
opinion obtained in September 2003.

3.  After completion of the requested 
development, the AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




